Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to amendment filed 1/3/2022.
Claims 1-8, 10, and 12-29 are pending. Claims 28-29 are new. Claims 5, 10 and 15-23 have been withdrawn. Claims 26 and 27 have been amended.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 24-27 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 24 recites “a plurality of transfer transistors” in line 3 and subsequently recite “a transistor” in line 8 render the claim indefinite because it is unclear if “a transistor” is referring to one of the “plurality of transfer transistors” or another transistor. Furthermore, it is unclear how would a transistor be associated with a source, a drain and a floating diffusion. A transfer transistor for a CMOS image sensor typically would comprise a floating diffusion in place of one of the source/drain region. 
Other claims are rejected for depending on a rejected claim.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7-8 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wei et al. US 2018/0166481 A1 (Wei). 

    PNG
    media_image1.png
    715
    925
    media_image1.png
    Greyscale

In re claim 1, Wei discloses (e.g. FIGs. 2 & 4) an image sensor, comprising:
a photodiode PD (FIG. 4) disposed in a semiconductor substrate 150 (¶ 68-74); and 

two nonplanar structures (FIG. 2A) disposed in the semiconductor substrate 150 and extending in a channel length direction (along 210L) between a source 160 and a drain 160 formed in the semiconductor substrate 150 (FIG. 2B), the two nonplanar structures being bounded by two outer trench structures 120,130 formed in the semiconductor substrate 150 and extending in the channel length direction (along 210L), wherein the two nonplanar structures each comprise a plurality of sidewall portions 112,113,211,212 set apart from each other in a channel width  plane (lateral direction in FIG. 2A) perpendicular to the channel length direction (along 210L);
two isolation deposits 120,130, each being disposed within one of the two outer trench structures formed in the semiconductor substrate 150 (¶ 17); 
three gate trench structures (FIG. 2A) comprising two outer gate trench structures (trench gate portions in STI 120 and 130) and a central gate trench structure (trench gate portion in STI 250), wherein each of the two outer gate trench structures (trench gate portions in STI 120,130) is formed in a respective isolation deposit of the two isolation deposits 120,130;
a gate dielectric layer 210A disposed on the nonplanar structure of the semiconductor substrate 150; and 
a gate 210B disposed on the gate dielectric layer 210A and comprising a planar gate (portion of 210B above upper surface 116,214) and three gate fingers (trench gate portions in STIs 120,130,250), wherein the three gate fingers 210B each extending into a respective gate trench structure of the three gate trench structures (portions of gate extending into STIs 120,130,250; ¶ 36),
wherein, in the channel width plane (lateral direction in FIG. 2A), an electron channel 240 extends along the plurality of sidewall portions 112,113,211,213 of the two nonplanar structures and along bottom portions (122,132 and bottom of 250) of the semiconductor 

In re claim 2, Wei discloses (e.g. FIG. 2A) the electron channel 240 extends along top portions 116,214 of the two nonplanar structure.

In re claim 3, Wei discloses (e.g. FIG. 2A) each of the bottom portions has a bottom width B (when the three gate portions extend to the bottoms of the three STIs to be coplanar with the bottoms of STIs, ¶ 22,24,45), each of the plurality of sidewall portions 112,113,211,212 has a sidewall height H (112H,113H,211H,212H), and each of the top portions 116,214 has a top width T (116W,214W), and the electron channel 240 has an effective channel width of at least 3B+4H+2T.

In re claim 4, Wei discloses (e.g. FIG. 2A) wherein the effective channel width 240W exceeds a planar gate width of the planar gate (gate portion above top surface, ¶ 44), wherein at least a portion of the planar gate is formed on the two outer trench structures 120,130 (e.g. the gate 210 is partially formed into the STIs 120,130 and thus has upper planar portion that is formed on the STIs 120,130).

In re claim 7, Wei discloses (e.g. FIG. 2A) wherein each sidewall portion 112,113,211,212 of the plurality of sidewall portions is oblique to each of the bottom portions.



In re claim 13, Wei discloses (e.g. FIGs. 2 & 4) wherein each of the two outer trench structures 120,130 is a shallow isolation trench structure (¶ 17) configured to isolate the photodiode PD from the transistor 200 (RST, TG, SF, SEL). 

In re claim 14, Wei discloses (e.g. FIGs. 2 & 4) the transistor 200 (RST, TG, SF, SEL) is a source follower transistor, a row select transistor, or a reset transistor (¶ 71).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wei as applied to claim 1 above, and further in view of Oishi US 2016/0218138 A1.
In re claim 6, Wei discloses the claimed invention including an image sensor having at least one of the reset transistor RST, transfer gate TG, source follower SF, or selection transistor SEL that is a transistor with three gate fingers extending into the substrate as shown in FIG. 2. Wei does not explicitly disclose at least a portion of the photodiode is disposed beneath at least one of the three gate fingers. 


In re claim 12, Wei discloses the claimed invention including an image sensor having a photodiode coupled to the reset transistor RST, transfer gate TG, source follower SF, and selection transistor SEL wherein at least one of which is a transistor with three gate fingers extending into the substrate as shown in FIG. 2. Furthermore, a photodiode would at least include two adjacently-formed doped regions to define the diode. 
Wei does not the photodiode is formed at least partially beneath the transistor. 
Oishi discloses (e.g. FIG. 5) a back illuminated CMOS image sensor having a transfer gate TRG that includes projecting gate fingers TRG1,TRG2, and wherein a photodiode 30 comprises a plurality of adjacent-formed doped regions (e.g. a p-type region 31 adjacent a n-type region 32) is disposed beneath the gate fingers TRG1,TRG2. Such arrangement allows increased photodetection area with the light incident on the back surface of the substrate (¶ 23). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Wei’s image sensor to form the photodiode to overlap beneath the addressing transistors for a back side illuminated sensor such that photodetection area may be increased as taught by Oishi.


s 24-27 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei in view of Oishi.
In re claim 24, Wei discloses (e.g. FIGs. 2 & 4) an image sensor, comprising:
a photodiode PD (FIG. 4) electrically connectable by a transfer transistor TG to a floating diffusion (i.e. the node on the side of TG opposite from the photodiode PD in FIG. 4, corresponding to one of 160 shown in FIG. 2B);
a first shallow trench isolation structure (one of 120,130, ¶ 17) disposed in the semiconductor substrate 150 adjacent to the photodiode PD;
a second shallow trench isolation structure (the other one of 120,130, ¶ 17) disposed in the semiconductor substrate 150 adjacent to first shallow trench isolation structure 120; and
a transistor 200 (RST, TG, SF, SEL; ¶ 69-71) electrically connectable to the floating diffusion (e.g. node on the side of TG opposite from the photodiode PD in FIG. 4, corresponding to one of 160 shown in FIG. 2B) and disposed on an opposite side of the first shallow trench isolation structure 120,130 from the floating diffusion (one of STI 120,130 separates between the gate fingers of the transistor 200 and the floating diffusion corresponding to one of 160 shown in FIG. 2B), wherein the transistor 200 comprises a planar gate (portion of 210B above upper surface 116,214) and three vertical gate electrodes (three trench gate portions in STIs 120,130,250) disposed between the first shallow trench isolation structure (e.g. 120) and the second shallow trench isolation structure (e.g. 130), 
wherein the three vertical gate electrodes (FIG. 2A) extend in a channel length direction (along 210L) between a source and a drain 160 and are spaced apart in a channel width direction (lateral direction in FIG. 2A) perpendicular to the channel length direction (along 210L);
wherein the planar gate of the transistor (portion of 210B above upper surface 116,214) is formed on a gate dielectric layer 210A formed on a first side surface 116,214 of the semiconductor substrate 150 and extending along the first side surface 116,214 of the 
wherein each of the three vertical gate electrodes (trench gate portions in STIs 120,130,250) extends from the planar gate (portion of 210B above upper surface) into the semiconductor substrate 150, wherein each of two outer vertical gate electrodes (trench gate portions in STIs 120,130) of the three vertical gate electrodes is disposed adjacent to one of the first shallow trench isolation structure 120 or the second shallow trench isolation structure 130,
wherein, in the channel width plane (lateral direction in FIG. 2A), a channel 240 extends through the semiconductor substrate 150 along a plurality of sidewall portions 112,113,211,213 and a plurality of bottom portions (channel is formed along the bottoms of the STIs when the gate bottoms 115,117,213 are made to be coplanar with the bottoms of STI so as to increase effective channel width 240W, ¶ 22,24,45), each bottom portion of the plurality of bottom portions being disposed opposite to one of the three vertical gate electrodes (e.g. trench gate conductor portions 210B in STIs 120,130,250 are opposite the bottoms 122,132 and bottom of 250 across the gate dielectric layer 210A).
Wei does not explicitly disclose the image sensor comprises four photodiodes disposed in the semiconductor substrate that are electrically connected by a plurality of transfer transistors to a floating diffusion.
Oishi discloses (e.g. FIG. 5) a CMOS imager sensor having a transfer gate TRG that includes projecting gate fingers TRG1,TRG2. Oishi further discloses (FIG. 12B) the image sensor can be configured as four-pixel one cell structure (¶ 108) such that each pixel cell 3a comprises four photodiodes 30 that are electrically connected by a plurality of transfer transistors TRG6 to a common floating diffusion FD. Configuration of four-pixel one cell structure as taught by Oishi improves pixel density as is well-known in the art. 


In re claim 25, Wei discloses (e.g. FIG. 2A) wherein the planar gate (portion of 210B above upper surface) extends along the first side surface 116,214, wherein at least a portion of the planar gate (portion above upper surface) is formed on the first shallow trench isolation structure 120 and the second shallow trench isolation structure 130.  

In re claim 26, Wei discloses (e.g. FIG. 2A) wherein the three vertical gate electrodes (trench gate portions in STIs 120,130,250) comprise a first vertical gate electrode (e.g. portion in STI 120) and a second vertical gate electrode (e.g. portion in STI 130), wherein the image sensor further comprises: 
a first trench (space in which 210B is disposed) disposed between the first shallow trench isolation structure (left portion of 120) and the second shallow trench isolation structure (right portion of 130) and adjacent to the first shallow trench isolation structure (left portion of 120), the gate dielectric layer 210A extending into the first trench covering a bottom 122 (when bottom 115 of gate 210 is coplanar with bottom 122 of trench, ¶ 22) and an inner sidewall 112 of the first trench away from the first shallow trench isolation structure (left portion of 120), the first vertical gate electrode (portion of 210B in 120) extending from the planar gate (portion of 210B above upper surface) into the first trench and on the gate dielectric layer 210A; and 
a second trench (space in which 210B is disposed) disposed between the first shallow trench isolation structure (left portion of 120) and the second shallow trench isolation structure (right portion of 130) and adjacent to the second shallow trench isolation structure (right portion of 130), the gate dielectric layer 210A extending into the second trench covering a bottom (when bottom 117 of gate 210 is coplanar with bottom 132 of trench, ¶ 24) and an inner sidewall 113 of 

In re claim 27, Wei discloses (e.g. FIG. 2A) wherein the three vertical gate structures 210B define two nonplanar structures in the semiconductor substrate 150. 

In re claim 29, Wei discloses (e.g. FIG. 2A) each of bottom portion of the plurality of bottom portions has a width corresponding to a distal end 115,117,213 of the respective vertical gate electrode 210B (when the gate bottoms 115,117,213 are made to be coplanar with the bottoms of STIs, ¶ 22,24,45),

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Wei as applied to claim 1 above, and further in view of Oyu US 2015/0206973 A1.
In re claim 28, Wei teaches the claimed invention including a transistor having three gate fingers and the channel extending along the bottom portions of the gate fingers (when the gate bottoms 115,117,213 are made to be coplanar with the bottoms of STI so as to increase effective channel width 240W, ¶ 22,24,45). Wei does not explicitly disclose the width of at least one of the bottom portions differs from the width of the at least one other of the bottom portions.
However, Oyu discloses (e.g. FIGs. 1, 2 & 9) a transistor having plural gate fingers in trenches 11A,11B,11C,11D for increasing the effective channel width of the transistor to improve short channel effect (¶ 68). The bottom of the two outer gate fingers in outer trenches 11A,11D are wider than the width of the inner gate fingers in inner trenches 11B,11C (see FIGs. 1, 2(a) & 9). Adjusting the width of the bottom portions would results in changing the total effective channel width. 
.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-8, 12-14 and 24-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hu et al. US 2021/0305298 A1 teaches (FIGs. 2-4) a CMOS image sensor having a transistor with three gate fingers. 
Yanagita et al. US 2013/0140442 A1 teaches (FIG. 8A-8B) a gate structure for CMOS imager comprising gate fingers 62B-2,62B-3,62B-4 that extends into the STI 65 and substrate 61. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7881.  The examiner can normally be reached on Monday-Friday: 9:00AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571)272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YU CHEN/Primary Examiner, Art Unit 2815